Citation Nr: 1827258	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-25 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gout of the right foot.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for chronic pain of the joints.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to January 30, 2014.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2013 and December 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The matter was previously before the Board in April 2016, when it was remanded for further development.  

Regarding the claim for a TDIU, the Board notes that the assignment of a total schedular rating does not categorically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C. § 1114(s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating).  An August 2016 rating decision awarded service connection for an acquired psychiatric condition, and assigned a 100 percent evaluation effective May 2, 2011, the date on which the original claim for service connection was received.  The Veteran was also granted SMC in the August 2016 rating decision from January 30, 2014 based on his 100 percent schedular rating and additional disabilities that are independently rated at 60 percent or more.  Therefore, the decision in Bradley does not apply to the period from January 30, 2014 and the claim for a TDIU from that date is moot.  However, the period prior to January 30, 2014 remains on appeal and the issue is characterized on the title page to reflect the period on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Regarding the claim for service connection for gout of the right foot, the Board finds that additional development is required prior to appellate review.  A Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).

In the April 2016 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of his right foot gout.  The examiner was asked to provide an opinion as to whether the Veteran's gout of the right foot was caused or aggravated by a burn of the right foot in service.  The directives also indicated that a complete rationale for all opinions rendered must be provided.  The Veteran was afforded a VA examination in March 2017, where the examiner found that the condition was less likely than not incurred in or caused by service.  The only rationale provided was a conclusory statement that burns did not cause gout.  The examiner also opined that the Veteran's gout was not aggravated beyond its natural progression by an in-service injury, event, or illness.  However no rationale was provided.  

In light of these deficiencies, the Board finds that a remand is necessary in order to obtain a supplemental opinion that provides a complete rationale with discussion of the facts and medical principles involved.  See Barr v. Nicholson, 21 Vet. App. 30 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate); Stegall, 11 Vet. App. at 271.

Also, regarding the claims on appeal, the Board notes that the Veteran had been represented by a private attorney during his appeal.  However, in February 2017, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing the North Carolina Division of Veterans Affairs as his new representative.  To date, the North Carolina Division of Veterans Affairs has not been afforded the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, or its equivalent, on the Veteran's behalf regarding his claims on appeal.  The purpose of such statement is to give a claimant's representative the opportunity to review the appeal and submit a statement regarding the appeal prior to certification to the Board.  VA Adjudication Procedure Manual (M21-1MR), Part I, Chapter 5, Section F, Paragraph 25.b.  On remand, North Carolina Division of Veterans Affairs must be given full opportunity to review the claims file and submit evidence and/or argument in support of the Veteran's claims on appeal.  See 38 C.F.R. § 20.600 (2017).

Finally, the Veteran should also be provided with an opportunity to identify any additional pertinent evidence in support of his claims.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

2.  Provide the Veteran's representative, North Carolina Division of Veterans Affairs, with an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case, or equivalent, submitting any additional evidence and/or argument in support of the claims on appeal.

3.  After receiving all additional records, forward the claims file to the examiner who conducted the March 2017 VA examination of the Veteran's right foot for an addendum opinion.  The examiner should be requested to provide a clear rationale for the opinions provided on March 2017 VA examination.

If the VA examiner who provided the March 2017 opinion is not available, then forward the Veteran's claims file to another appropriate specialist to obtain a medical opinion regarding the Veteran's claim for service connection for right foot gout.  The Veteran should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion.

Based on the review of the entire record and a copy of this Remand, the clinician should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the Veteran's right foot gout was caused or aggravated by his active service, to include a burn of the right foot in service.  

A rationale must be provided for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim. 

If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




